TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 27, 2017



                                      NO. 03-16-00017-CR


                                   Aaron Trevino, Appellant

                                                 v.

                                  The State of Texas, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
              AFFIRMED—OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.